                                                                                 18-01849-TOM13
                                                                                              1
                      UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Matthew J Crane                        }     Case No: 18-01849-TOM13
   SSN: XXX-XX-7476                       }
      DEBTOR(S).                          }
                                          }
                                          }

                                  ORDER MOOTING
This matter was scheduled for a hearing on Thursday, October 25, 2018 11:15 AM on the
following:
     RE: Doc #40; Debtor's Objection to Claim #3 of US Bank in the amount of $302,702.12


It is hereby ORDERED, ADJUDGED and DECREED that:

   Based on claim number 3 having been withdrawn, the Debtor's Objection is Moot.

Dated: 10/15/2018                                   /s/ TAMARA O. MITCHELL
                                                    TAMARA O. MITCHELL
                                                    United States Bankruptcy Judge




       Case 18-01849-TOM13      Doc 58    Filed 10/15/18 Entered 10/15/18 14:02:26    Desc Main
                                         Document     Page 1 of 1
